Citation Nr: 0000940	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1974.  He died in December 1997.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wilmington, Delaware (RO) denying the appellant's claim for 
service connection for the cause of the veteran's death. 

REMAND

A preliminary review of the record discloses that in June 
1997, the veteran filed a claim for service connection for a 
spot on his lung and a lung disorder as a result of exposure 
to Agent Orange.  The RO did not consider this claim while 
the veteran was alive.  Rather, in January 1998, a month 
after the veteran's death, the RO issued a rating decision 
denying the veteran's claim.  In February 1998, the appellant 
filed a statement that can be construed as a Notice of 
Disagreement with the RO's denial of the veteran's claim for 
service connection for purposes of accrued benefits.  The 
record does not reflect that a Statement of the Case has been 
issued with respect to this issue pursuant to 38 C.F.R. 
§ 19.26 (1999).   

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Also, the Board notes that on the veteran's June 1997 claim 
he reported being hospitalized in January 1997 and April 1997 
at the VA Hospital in Wilmington, Delaware.  The veteran also 
noted post-service treatment at the Philadelphia Naval 
Hospital between 1975 and 1985, and treatment at the VA 
Hospital in Wilmington starting in 1985.  The claims folder 
contains records pertaining to the 1997 VA hospitalizations, 
but it does not contain records of the other post-service 
treatments referred to by the veteran his June 1997 claim, 
nor is there evidence that any effort was made to secure 
those records.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....")

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO obtain and associate with the 
claims file records pertaining to the 
veteran from the VA Medical Center in 
Wilmington, Delaware dated from 1985 to 
1997.  

2.  The RO obtain and associate with the 
claims file records pertaining to the 
veteran from the Philadelphia Naval 
Hospital between 1975 and 1985.

3.  The RO should issue a Statement of 
the Case with respect to the issue of 
service connection for a spot on his lung 
and a lung disorder for purposes of 
accrued benefits.  The appellant and her 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the appellant wishes to complete an 
appeal from that determination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

